The notice to property owners as published by the City of Miami Beach on February 7 and 14, 1947, is sufficient and constitutes due process within our holdings in Utley v. City of St. Petersburg, 111 Fla. 844, 149 So. 806; Id., 292 U.S. 106, 54 S.Ct. 593, 78 L.Ed. 1155, and Id., 292 U.S. 604, 54 S.Ct. 712, 78 L.Ed. 1466; City of Hollywood v. Davis, 154 Fla. 785, 19 So.2d 111. The allegations of the bill of complaint and the amendment thereto as to the repaving and widening of Indian Creek Drive, "but said improvements have not been beneficial to the abutting property owners," is a conclusion of the pleader. *Page 839 
Abell v. Town of Boynton, 95 Fla. 984, 117 So. 507.
I think the order of dismissal as entered below should be affirmed.